Citation Nr: 0826043	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-41 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for residuals of a 
dislocated right knee cap, to include as a result of exposure 
to herbicides. 

3.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

1.  The veteran's personnel records show that he did not 
serve in the Republic of Vietnam; he did serve in Korea from 
February 1965 to December 1966.

2.  Chronic fatigue syndrome is not shown by competent 
medical evidence to have a nexus or relationship to service 
or exposure to herbicides during service.

3.  There is no medical evidence that the veteran currently 
has residuals of a dislocated knee cap.

4.  There is no medical evidence that the veteran currently 
has residuals of pneumonia.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

2.  Residuals of a dislocated right knee cap were not 
incurred in or aggravated by active military service, to 
include exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

3.  Residuals of pneumonia were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  Service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

Also during the Vietnam era, Agent Orange was used for a 
limited period of time in Korea. Specifically, according to 
information shared by the United States Department of Defense 
(DOD) with VA, Agent Orange was used along the demilitarized 
zone (DMZ) in Korea between April 1968 and July 1969.  DOD 
data also indicates that fields of fire between the front 
line defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  Information received 
by VA from DOD does not indicate that herbicide was sprayed 
in the DMZ itself.  While the presumption of exposure to 
Agent Orange only applies veterans who served in Vietnam, a 
veteran's service in Korea and other areas outside of Vietnam 
in which DOD has confirmed the use of herbicide agents may be 
considered for purposes of establishing a claim for direct 
service connection.  The Board notes that the veteran did not 
serve in the Republic of Vietnam, but in Korea from February 
1965 to December 1966, prior to the use of Agent Orange in 
Korea.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

II.  Background

The veteran denies service in the Republic of Vietnam but 
explained that he was exposed to Agent Orange while serving 
in the DMZ in Korea.  The veteran's DD214 shows that he 
served in Korea from February 1965 to December 1966.  

Service medical records are negative for any symptoms of 
chronic fatigue syndrome.  In October 1965, the veteran was 
hospitalized for gastroenteritis and complained of malaise.  
On May 7, 1966, the veteran was seen and diagnosed with a 
dislocated right patella.  There was no swelling, only 
tenderness.  The veteran was placed in a cast.  There were no 
x-ray findings of a fracture.  The cast was removed on May 
14, 1966.  The veteran was not to perform physical training 
or any athletics for six weeks.  In 1965 the veteran was 
treated for right lower lobe pneumonia.  The veteran's 
December 1966 separation examination showed normal clinical 
evaluation of the lungs and chest; endocrine system; and 
lower extremities.

A letter dated in October 2003 from Steven R. Fera, M.D., 
indicated the veteran was under his care since suffering a 
heart attack in November 1989.  It was noted that his care 
was complicated by the development of diabetes mellitus and 
the presence of chronic fatigue syndrome, which had been 
quite debilitating.  

III.  Analysis

Service connection may be established based on a relationship 
to herbicide exposure only if evidence demonstrates that the 
veteran either served in Vietnam during the Vietnam era or 
was exposed to herbicides through some other military 
experience, including the specified dated for those veteran's 
who served in Korea.  The required service in Korea is not 
shown, nor is there evidence of exposure to herbicides in any 
other period of service or a diagnosis of a presumptive 
condition.  

A response received in January 2005 from the National 
Personnel Records Center (NPRC) indicated there was no record 
of the veteran having been exposed to herbicides.

The veteran could still be awarded service connection, 
however, if entitlement could be established on a direct 
basis.  In the instant case, such entitlement has not been 
established.  There is no evidence of record to indicate that 
chronic fatigue syndrome was present in service.  In 
addition, there is no evidence of treatment or a diagnosis of 
chronic fatigue syndrome until 1989.  As such, there was a 
considerable length of time between the veteran's separation 
from service and any indication of chronic fatigue syndrome.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  Given length of time between 
the veteran's separation from military service and the letter 
from Dr. Fera indicating chronic fatigue syndrome since 1989, 
the record is against finding a continuity of objectively 
verifiable symptomatology. 38 C.F.R. § 3.303(d).

The Board notes that the veteran's chronic fatigue syndrome 
has not been medically linked to service.

As the preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome, the benefit-
of-the-doubt rule does not apply and the Board must deny the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As for the claims of entitlement to service connection for 
residuals of a dislocated right knee cap and residuals of 
pneumonia, the medical evidence does show that the veteran 
was treated in service for these conditions; however, the 
separation examination in December 1966 showed no residuals 
and there is no medical evidence of any current residuals.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

Although the veteran asserts that he is entitled to service 
connection for these disabilities, there is no medical 
evidence of record that establishes he currently has these 
disabilities.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case. In the absence of a current disability, as defined 
by governing law, these claims must be denied.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in January 2005 and March 2006 of the information and 
evidence needed to substantiate and complete a claim for 
entitlement to service connection, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  The claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claims for service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and statement from Dr. Fera have been associated with the 
claims folder.  The veteran requested and was scheduled for a 
Board videoconference hearing; however, he postponed that 
hearing.  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the veteran.  See 38 C.F.R. § 
3.159 (c)(4) (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.




ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for residuals of a 
dislocated right knee cap is denied.

Entitlement to service connection for residuals of pneumonia 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


